Citation Nr: 0627635	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  97-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to April 
1979.  

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  




FINDINGS OF FACT

1.  Service medical records noted symptoms of right facial 
hyperalgesia in September 1976.  

2.  SLE was diagnosed in 1994.  

3.  A competent VA physician has reviewed the medical record 
and stated that the right facial hyperalgesia in service was 
a symptom of the currently diagnosed SLE.  


CONCLUSION OF LAW

Systemic lupus erythematosus (SLE) was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) was issued to the veteran.  As the decision 
below grants service connection for SLE, no further 
discussion of the requirements of VCAA and how they were 
met is required.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including SLE, when they 
are manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  

Factual Background and Analysis.  The veteran was examined in 
January 1976 for enlistment.  No abnormalities were noted.  
At service entrance in May 1976 no disqualifying defects were 
found.  

A September 1976 Clinical Record Cover Sheet indicates the 
veteran was admitted for observation of right facial 
hyperalgesia of the V2 and V3 distribution.  No pathology was 
found.  

Service examination in February 1979 prior to separation 
found no additional disabilities.  The hyperalgesia of 
unknown etiology was noted.  

Private medical records from February 1994 include diagnoses 
of mild SLE and Raynaud's.  The veteran had pleurisy, rashes, 
joint pain and other symptoms possibly related to SLE.  

In March 1996 a VA examination was performed and SLE and 
Raynaud's phenomenon were diagnosed.  

A second VA examination for systemic disease in February 
1999, included a review of the record and diagnosis of an 
undetermined connective tissue disorder rather than SLE.  

The Board of Veterans' Appeals (Board) remanded the claim in 
May 2004 to obtain medical opinion.  A VA physician conducted 
an extensive review of the claims folder.  He concluded the 
diagnosis was SLE was supported by the record.  In addition, 
he felt the SLE was present while the veteran was on active 
duty.  He felt that the neuropathy which developed so soon 
after her entrance into the service indicated her SLE pre-
existed service entrance.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

First, there is competent medical evidence of a current 
diagnosis of SLE in both private and VA medical records.  In 
addition, the claims folder includes records of treatment for 
flare ups of SLE since service.  

Second and third, the VA physician in December 2004 
identified the right facial hyperalgesia first noted in 
service in September 1976 as evidence that SLE was present in 
service.  

The Board did consider that the VA physician believed the 
veteran's SLE pre-existed service entrance since it became 
symptomatic in September 1976 only a few months after the 
veteran entered the service in May 1976.  

When a veteran is examined at service entrance and no 
disability is noted on the examination report, he is 
considered to be sound at service entrance.  38 C.F.R. 
§ 3.304(b)(2005).  To rebut the presumption of soundness, 
clear and unmistakable evidence is required.  The regulations 
specifically state that determinations should not be based on 
medical judgments alone without regard to clinical factors 
pertinent to the basic character, origin and development of a 
disease.  38 C.F.R. § 3.304(b)(1).  In reviewing the 
statement of the VA physician in December 2004, the Board 
noted he did not refer to any clinical finding or reference 
any text, or explain why the right facial hyperalgesia which 
appeared so soon after service entrance would indicate that 
SLE existed prior to service.  He offered only his belief.  
As there is no history of symptoms prior to service and no 
clinical basis for the opinion, the Board has concluded there 
is no clear and unmistakable evidence which indicates the SLE 
existed prior to service.  The veteran is presumed to have 
been sound at service entrance.  

As there is a current diagnosis of SLE, right facial 
hyperalgesia first appeared in service, and a competent 
medical profession has identified the hyperalgesia in service 
as symptomatic of SLE, the evidence supports the grant of 
service connection for SLE.  


ORDER

Service connection for systemic lupus erythematosus is 
granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


